                             IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF NEW MEXICO

BMO HARRIS BANK N.A.,

           Plaintiff,

v.                                                                                  No. 20-cv-0229 MV/SMV

BRENT BUTTRAM and REVA BUTTRAM,

           Defendants.1

                                MAGISTRATE JUDGE’S
                  PROPOSED FINDINGS AND RECOMMENDED DISPOSITION

           THIS MATTER is before the Court on Plaintiff’s Motion for Default Judgment Against

Defendant Reva Buttram and Declarations and Affidavit in support of the Motion [Docs. 22–25],

filed on May 14, 2021. The Honorable Martha Vázquez, United States District Judge, referred this

matter to me for analysis and a recommended disposition. [Doc. 26].

           The Clerk filed the Entry of Default as to Defendant Reva Buttram on March 29, 2021.

[Doc. 19]. After entry of default, it remains for the court to consider whether the unchallenged

facts constitute a legitimate basis for the entry of a judgment. Purzel Video GmbH v. Martinez, 13

F. Supp. 3d 1140, 1148 (D. Colo. 2014). Based on the facts alleged in Plaintiff’s Complaint and

Motion for Default Judgment, including its declarations and affidavit, [Docs. 1, 22−25], I find that:

           This Court has subject matter and personal jurisdiction over this case and the parties.

           Default has been entered against Defendant Reva Buttram. [Doc. 19].




1
    Defendant Brent Buttram was voluntarily dismissed from this action on March 26, 2021. [Doc. 15].
 IT IS THEREFORE RESPECTFULLY RECOMMENDED that:

 (1) Plaintiff’s Motion [Doc. 22] be granted and default judgment be entered against Defendant

     Reva Buttram.

 (2) Judgment be entered in favor of Plaintiff and against Defendant Reva Buttram in the

     amount of $523,963.41, plus interest accruing thereon in the amount of $235.90 per diem,

     following December 17, 2020. See [Doc. 23].

 (3) Judgment awarding attorneys’ fees and costs in favor of Plaintiff and against Defendant

     Reva Buttram in the amount of $14,685.00, as of April 22, 2021, for fees, expenses, and

     costs expended by Husch Blackwell attorneys and professionals. See [Doc. 24].

 (4) Judgment awarding attorneys’ fees and costs in favor of Plaintiff and against Defendant

     Reva Buttram in the amount of $3,325.26, as of May 3, 2021, for fees, expenses, and costs

     expended by Rose L. Brand & Associates, P.C. attorneys and professionals. See [Doc. 25].



THE PARTIES ARE FURTHER NOTIFIED THAT WITHIN FOURTEEN DAYS OF
SERVICE of a copy of these Proposed Findings and Recommended Disposition, they may file
written objections with the Clerk of the District Court pursuant to 28 U.S.C. § 636(b)(1). A
party must file any written objections with the Clerk of the District Court within the
14-day period if that party wants to have appellate review of the proposed findings and
recommended disposition. If no objections are filed, no appellate review will be allowed.




                                                        ______________________________
                                                        STEPHAN M. VIDMAR
                                                        United States Magistrate Judge




                                             2
